

Rayonier Advanced Materials Inc. Incentive Stock Plan
Performance Based Restricted Stock Award Agreement

EXHIBIT 10.21


This Award Agreement is entered into by and between Rayonier Advanced Materials
Inc., a corporation organized under the laws of the State of Delaware, with its
principal office at 1301 Riverplace Boulevard, Suite 2300, Jacksonville, FL
32207 (the "Company"), and the undersigned qualified individual ("Key
Employee"), pursuant to the Rayonier Advanced Materials Inc. Incentive Stock
Plan (the "Plan") as of this XX day of XXX (the “Effective Date”).
W I T N E S S E T H :


WHEREAS, the Compensation and Management Development Committee of the Company's
Board of Directors, in its capacity as the Committee under the Plan (the
"Committee"), desires to advance the best interests of the Company by
recognizing the achievements of Key Employee and Key Employee’s continued
responsibilities and providing Key Employee with an additional incentive to
remain in the employ of the Company;
WHEREAS, the Committee has expressed an intention to grant to Key Employee
Common Stock of the Company ("Stock"), with such Stock to vest upon satisfaction
of the Performance Criteria set forth on Schedule A to this Award Agreement,
provided Key Employee also remain continuously employed by the Company from the
date hereof through the Vesting Date, subject to the provisions of this Award
Agreement and of the Plan; and
WHEREAS, this Award Agreement is being entered into to convey the Award of Stock
to Key Employee subject to the terms hereof.
NOW THEREFORE, in consideration of the mutual promises made herein, the parties
agree as follows:
1. Definitions
All capitalized terms not expressly defined in this Award Agreement and used
herein shall have the same meaning set forth in the Plan, a copy of which has
been provided to Key Employee.
2. Award of Stock; Vesting
(a) Stock Awarded. Key Employee is hereby awarded XXX shares of Stock, subject
to the terms of this Award Agreement and of the Plan, as of the Effective Date.
(b) Vesting. Key Employee shall become vested with respect to, and thereupon
have a non-forfeitable right to, the portion of the Stock granted pursuant to
Section 2(a) that becomes vested upon satisfaction of the Performance Criteria
set forth on Schedule A hereto as of the last day of the Performance Period
specified thereon (as such vesting date may be changed by Accelerated Vesting
under Section 2(d),; provided that, Key Employee shall have remained
continuously in the employ of the Company (or any Participating Company) from
the Effective Date through such vesting date (herein referred to as the "Vesting
Date").
(c) Termination of Employment. Except as provided in Section 2(d), if Key
Employee's employment is terminated for any reason before the Vesting Date, then
all of the Stock subject to this Award Agreement, and all dividends and accrued
earnings thereon, shall immediately be forfeited to the Company, and Key
Employee shall have no further rights to such Stock from and after the date of
such termination.

 
 
 



85463301.6

--------------------------------------------------------------------------------




(d) Accelerated Vesting. Vesting shall be accelerated and the new Vesting Date
shall be (a) determined by the Committee where the Committee deems such action
appropriate, in its sole discretion, to the extent permitted by the Plan and
consistent with the Deferred Compensation Rules (defined below) as they may be
applicable, or (b) the date of death of Key Employee if Key Employee shall die
on or before the original Vesting Date while Key Employee is employed by the
Company (or any Participating Company). Any event described in this Section 2(d)
is referred to herein as “Accelerated Vesting.”
(e) Tax Matters.
(i) Section 83(b) Election. The Key Employee may make an election to be taxed
currently on the value of the Stock as of the Effective Date by timely filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) and providing the Company with a copy thereof (the “Section 83(b)
Election”). If Key Employee makes the Section 83(b) Election, Key Employee will
be taxed currently on all dividends paid in respect of the Stock, without regard
to the dividends being held in escrow as provided in Section 3(c) below.
(ii) Withholding Taxes. At the time of a Section 83(b) Election, or if no
Section 83(b) Election has been made and the Stock have not been forfeited, on
the Vesting Date, or at any other time when withholding is required under the
Code, the Company shall have the right to require Key Employee to pay to the
Company the amount of taxes that the Company is required to withhold or, in the
Company’s discretion in lieu thereof, to retain, or sell without notice, a
sufficient number of shares of Stock held by it for Key Employee to cover the
amount required to be withheld or to withhold from any other amounts due to Key
Employee by the Company. The Company may deduct from all dividends paid with
respect to Stock granted hereunder, and from any earnings deemed accrued thereon
as hereinafter provided, the amount of taxes, if any, that the Company is
required to withhold with respect to such amounts.
3. Restricted Stock
(a) Sale; Exchange, etc. Key Employee acknowledges and agrees that prior to the
Vesting Date the Stock is subject to a restriction against sale, exchange,
hypothecation, assignment, transfer (including by gift), pledge or other
encumbrance (each, a “Transfer”), without the prior written consent of the
Committee, which consent shall require of the proposed transferee an undertaking
to be bound by the terms of this Award Agreement, including forfeiture upon the
termination of the employment of Key Employee before the Vesting Date. Any
Transfer of vested Stock shall only be undertaken in compliance with applicable
securities laws and Company policies. Key Employee acknowledges that Key
Employee will continue to be subject to any applicable provisions of the Plan,
including Section 14 in respect of certain terminations of employment,
notwithstanding the vesting or Transfer of any such Stock.
(b) Stockholder Rights. Subject to the vesting requirements provided for herein,
Key Employee, as the owner of Stock granted hereunder, shall have all the rights
of a stockholder, including but not limited to, the right to vote such Stock
and, subject to Section 3(c) below, the right to receive all dividends declared
or paid on such Stock.
(c) Dividends.
(i) Dividends Accumulated. All dividends paid on the Stock granted to Key
Employee under this Award Agreement, or on Stock issued as a dividend with
respect to the Stock so granted, shall be withheld and accumulated by the
Company until the Payout Date (as provided in Section 3(c)(iii) below) or
forfeited. (Any dividends paid in shares of Common Stock shall be deemed to be
additional Stock and held pursuant to Section 3(d) below.)

-2-
85463301.6

--------------------------------------------------------------------------------




(ii) Interest on Withheld Cash Dividends. The Key Employee shall be credited and
paid an amount equal to the amount that would have accrued on all dividends paid
solely or partly in cash and accumulated under Section 3(c)(i) in respect of
Stock vested on the Vesting Date, had such amounts earned interest at a rate
equal to prime rate as reported in the Wall Street Journal, adjusted and
compounded annually, from the date such cash dividends were paid by the Company
on such Stock.
(iii) Payout Date. The Payout Date shall be not later than fifteen (15) days
following the Vesting Date.
(iv) Unfunded Obligation. Insofar as this Section 3(c) provides for payments to
Key Employee in cash, this obligation shall be unfunded and, in particular, the
Company shall not be obligated to segregate amounts in respect of the dividends
earned on the Stock or any amount in respect of interest deemed to accrue
hereunder. Although bookkeeping accounts may be established with respect to Key
Employee by virtue of the operations of this Section 3(c), any such accounts are
merely a bookkeeping convenience. Any liability of the Company to Key Employee
shall be based solely upon the contractual obligation arising under this Award
Agreement.
(d) Escrowed Stock Certificates; Legend; Delivery. Each certificate in respect
of Stock granted pursuant to this Award Agreement or paid as dividends on Stock
so granted shall be registered in the name of Key Employee, but shall be
retained by the Company on behalf of Key Employee, together with a stock power
endorsed in blank, until the Stock represented thereby have vested or been
forfeited as provided herein. Key Employee (and any consented-to transferee)
shall execute such additional stock powers as may be required from time to time
hereunder. All certificates representing the Stock shall bear the following
legend:
"The transferability of this certificate and the Stock represented hereby are
subject to terms and conditions, including forfeiture, contained in a Rayonier
Advanced Materials Inc. Incentive Stock Plan Restricted Stock Award Agreement
between the owner hereof and Rayonier Advanced Materials Inc. Copies of such
Award Agreement are on file in the office of the Secretary of Rayonier Advanced
Materials Inc."
The certificates shall be maintained in the United States by the Secretary of
the Company for safekeeping prior to the Vesting Date. Certificates for Stock
shall be delivered to Key Employee, free of the legend described above, not
later than the Payout Date.
4. Conformity with Securities Laws
The grant of Stock hereunder (and any transfers thereof) are subject to
compliance with all applicable securities laws. Key Employee hereby represents
to the Company that Key Employee is acquiring the Stock for investment and not
with a view to the distribution thereof and that Key Employee has had full and
complete access to the financial statements of the Company and to the Company's
senior management. The certificates representing Stock issued by the Company
pursuant to this Award Agreement may bear a legend describing the restrictions
on resale thereof under applicable securities laws, and stop transfer orders
with respect to such certificates may be entered in the stock transfer records
of the Company.


5. Miscellaneous
(a) Assignments and Transfers. The rights and interests of Key Employee under
this Award Agreement may not be assigned, encumbered or transferred.
(b) No Right to Employment. Neither this Award Agreement nor any action taken
hereunder shall be construed as giving Key Employee any right to be retained in
the employ of any Participating Company.

-3-
85463301.6

--------------------------------------------------------------------------------




(c) Headings. The headings contained in this Award Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
(d) Consistency with the Plan. This Award Agreement is subject to all the
provisions of the Plan. It is expressly agreed and understood that in the case
of any inconsistency between the provisions of this Award Agreement and the
Plan, the provisions of the Plan shall control, as determined in the sole
judgment of the Committee.
(e) No Deferred Compensation. This Plan is not intended to provide for a
deferral of compensation under Code §409A and the regulations issued thereunder
(collectively, the “Deferred Compensation Rules”) by meeting the exception for
short-term deferrals as described in income tax regulation §1.409A-1(b)(4), and
any ambiguities hereunder shall be resolved consistent with this intent.


(f) Applicable Law. The interpretation of the provisions hereof shall be
governed by the laws of the State of Florida.
IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed and delivered on the Effective Date first above written.
KEY EMPLOYEE






___________________________________
Name: XXX
Address: XXX


RAYONIER ADVANCED MATERIALS INC.






By___________________________________
     Jay Posze
     SVP, Human Resources



    
Schedule A (attached)

-4-
85463301.6

--------------------------------------------------------------------------------




Schedule A to Performance Based
Restricted Stock Award Agreement
Effective Date: [______________]




Performance Criteria


The shares of Restricted Stock will vest in a manner similar to the 2014
Performance Share Award Program (the “Program”) with the number of shares of
Stock vesting ranging from 0 to the total number of shares of Restricted Stock
in this Award, depending on Rayonier Advanced Materials’ Total Shareholder
Return (“TSR”) performance, on a percentile basis, measured against a selected
group of peers over the 30-month performance period ending on December 31, 2016
(the “Performance Period”) as indicated on the right column in the 2014
Performance Awards Table below.


TSR is defined as stock price appreciation plus the reinvestment of dividends on
a quarterly basis. For purposes of performance measurement, TSR shall be the
final reported figure as may be adjusted by the Committee for unusual items to
avoid distortion in the operation of the Program.


TSR over the 30-month period will be calculated by measuring the value of a
hypothetical $100 investment in Rayonier Advanced Materials (“RYAM”) stock as
compared to an equal investment in each of the peer group companies.


TSR calculations of stock price appreciation will be the average of the closing
prices of RYAM common stock and that of each of the peer group companies for the
20 trading days preceding the starting and ending dates of the Performance
Period.


No shares of Stock will vest until the threshold TSR performance is met at the
30th percentile, fifty percent of the restricted shares of Stock will vest at
target performance or the 50th percentile performance and all of the restricted
shares of Stock will vest if maximum performance is triggered at the 80th
percentile or better.


For performance in between these benchmarks, the restricted shares of Stock will
vest on a linear scale as follows:


2014 Performance Awards Table
Percentile Rank
Performance Share Award
(Expressed As Percent of Target Award)
Shares of Restricted Stock Vesting
(Expressed as Percent of Stock Grant)
80th& Above
200%
100% of Restricted Stock Grant Vests
51st –79th
100%, plus 3.33% for each incremental
percentile position over the 50th percentile
50%, plus 3.33% for each incremental percentile position over the
50th percentile
50th
100%
50% of Restricted Stock Grant vests
31st – 50th
30%, plus 3.5% for each incremental
percentile position over the 30th percentile
30%, plus 3.5% for each incremental
percentile position over the 30th percentile
30th
30%
30%
Below 30th
0%
0%



The vesting percentage may not exceed 50% of target awards if RYAM TSR for the
Performance Period is negative.

-5-
85463301.6

--------------------------------------------------------------------------------




Vested shares of RYAM Common Stock, will be released; provided that, shares of
Stock may be withheld to the extent permitted under applicable law, equal in
value to the amount required to cover associated tax liabilities.


Dividends on the vested shares of Stock together with interest as provided below
will be paid in cash at the same time as the vested shares of Stock are
released. Dividends on unvested shares of Stock will be forfeited to the
Company. Interest on dividends will be earned at a rate equal to the prime rate
as reported in the Wall Street Journal, adjusted and compounded annually from
the date such cash dividends were paid in respect of the restricted shares of
Stock that become vested.


Vested shares of Stock will be reduced to reflect proration in cases of
retirement, death, or disability as determined by the Committee in accordance
with Plan provisions.


For purposes of this Program, the S&P Materials Index was selected, with collars
applied for revenue (>$500M) and market cap (>$500M - <$5B). The companies which
comprise the index are included below:
S&P Materials Index Companies


ALLEGHENY TECHNOLOGIES INC
ATI
MATERION CORP
MTRN
APTARGROUP INC
ATR
MINERALS TECHNOLOGIES INC
MTX
BOISE CASCADE CO
BCC
MYERS INDUSTRIES INC
MYE
CABOT CORP
CBT
NEENAH PAPER INC
NP
CALGON CARBON CORP
CCC
OLIN CORP
OLN
CARPENTER TECHNOLOGY CORP
CRS
OLYMPIC STEEL INC
ZEUS
CASTLE (A M) & CO
CAS
OM GROUP INC
OMG
CENTURY ALUMINUM CO
CENX
POLYONE CORP
POL
CLEARWATER PAPER CORP
CLW
QUAKER CHEMICAL CORP
KWR
COMPASS MINERALS INTL INC
CMP
RTI INTL METALS INC
RTI
CYTEC INDUSTRIES INC
CYT
SCHULMAN (A.) INC
SHLM
EAGLE MATERIALS INC
EXP
SCHWEITZER-MAUDUIT INTL INC
SWM
FULLER (H. B.) CO
FUL
SCOTTS MIRACLE-GRO CO
SMG
GLATFELTER
GLT
SENSIENT TECHNOLOGIES CORP
SXT
GLOBE SPECIALTY METALS INC
GSM
SILGAN HOLDINGS INC
SLGN
GREIF INC -CL A
GEF
SONOCO PRODUCTS CO
SON
HEADWATERS INC
HW
STEPAN CO
SCL
INNOPHOS HOLDINGS INC
IPHS
STILLWATER MINING CO
SWC
KAISER ALUMINUM CORP
KALU
SUNCOKE ENERGY INC
SXC
KAPSTONE PAPER & PACKAGING
KS
TEXAS INDUSTRIES INC
TXI
KOPPERS HOLDINGS INC
KOP
TREDEGAR CORP
TG
KRATON PERFORMANCE POLYMERS
KRA
U S SILICA HOLDINGS INC
SLCA
LOUISIANA-PACIFIC CORP
LPX
WORTHINGTON INDUSTRIES
WOR
LSB INDUSTRIES INC
LXU
ZEP INC
ZEP


-6-
85463301.6

--------------------------------------------------------------------------------




[ryam2014psreplacement_image1.gif]Corporate Headquarters






   To:
KEY EMPLOYEE
 
 
 
 
   From:
Karen Herzog
Date:
 
 
 
 
   Subject:
Section 83(b) Election – Restricted Stock Award





PERSONAL AND CONFIDENTIAL


RAYONIER ADVANCED MATERIALS INC. DOES NOT PROVIDE PERSONAL TAX ADVICE. WE
STRONGLY SUGGEST THAT YOU CONSULT YOUR PERSONAL TAX ADVISOR OR LEGAL COUNSEL.


Attached is a “Section 83(b) Election” you may wish to consider filing in
connection with your Restricted Stock Award. The Election must be filed with the
Internal Revenue Service Center where you file your federal income tax returns
within 30 days of the effective date of the award.


Taxation of Restricted Stock.


General Rule. Section 83 of the Internal Revenue Code applies to property
received in connection with employment. Absent a timely filed Section 83(b)
Election, the taxation of this award will be deferred until the date the Stock
are freely transferable and no longer subject to forfeiture, at which time you
will have ordinary taxable income equal to the full fair market value of the
Stock awarded. Unless your grant agreement provides otherwise, the Vesting Date
of your Restricted Stock Award will be on the first anniversary of the date of
grant.


Timely Filed Section 83(b) Election. If the Section 83(b) Election is timely
made, the full fair market value of the Stock on the date of grant (i.e., this
calendar year) is compensation subject to tax immediately without regard to the
forfeiture restrictions and the Vesting Date. Any future appreciation in the
value of the Stock over time will then be subject to tax as capital gain at the
time the Stock are disposed of in a taxable transaction. If the Stock is
forfeited before vesting you will not be entitled to claim a loss for the fair
market value of the stock included in compensation, if the Section 83(b)
Election is made. The Election is irrevocable. Note that if the Section 83(b)
Election is made, you will not be permitted to sell any portion of the Stock to
meet your current tax liability and must use other funds to do so. (In addition,
you may not pledge unvested Stock to secure any obligation, including borrowing
funds for any purpose.) If the Section 83(b) Election is made, you will be
required to pay to the Company the amount of taxes that the Company is required
to withhold in respect of such Stock or the Company may withhold from other
amounts due to you by the Company.



-7-
85463301.6

--------------------------------------------------------------------------------




Taxation of Dividends on Restricted Stock.
With Section 83(b) Election. If the Section 83(b) Election is made, dividends
paid in respect of the Stock will be taxed as paid at the rate applicable to
dividends at the time, without regard to the amount of such dividends being held
in escrow until Vesting. The amount deemed earned on the dividends, however,
will not be taxed prior to distribution upon Vesting.


With No Section 83(b) Election. If the Section 83(b) Election is not made,
amounts in respect of dividends (and the earnings thereon) will not be taxed
until received at Vesting, and will be taxed as ordinary compensation income
(and not as dividends) at that time.


In either case, interest payable in respect of the deferred dividends will be
taxed as ordinary income at the time paid out upon Vesting.




You should consult your tax advisor or legal counsel regarding questions
concerning the Section 83(b) Election.


Completing the Section 83(b) Election Form


If you wish to make a Section 83(b) Election, please complete the attached
Election form by signing at the bottom of the page. The original Election should
then be mailed promptly to the Internal Revenue Service Center where you file
your income tax returns by certified mail. You should retain a copy which must
be filed with your Federal income tax return for the year of the election. In
addition, a copy must be returned to me for retention by the Company.


Please feel free to contact me with any questions.





-8-
85463301.6

--------------------------------------------------------------------------------
























CERTIFIED MAIL
RETURN RECEIPT REQUESTED










January 3, 2014




Internal Revenue Service Center
Atlanta, Georgia 39901-0002


Gentlemen:


RE:    KEY EMPLOYEE
SSN: XXX-XX-XXXX




Please accept for filing the attached Election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, for the above captioned taxpayer.


Please acknowledge receipt of this letter by stamping and returning to me, in
the enclosed envelope, the attached copy of the Election.


Thank you.


Very truly yours,






KEY EMPLOYEE






Attachment



-9-
85463301.6

--------------------------------------------------------------------------------




Election to Include in Gross Income in Year of
Transfer of Property Pursuant to Section 83(b)
of the Internal Revenue Code




The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:


1. Name, address and taxpayer identification number of the undersigned are:


Name:     KEY EMPLOYEE
Address:     ADDRESS LINE 1
CITY, STATE ZIP        
SSN:     XXX-XX-XXXX


2. Description of property with respect to which the election is being made:


X,XXX common Stock (the “Stock”) of Rayonier Advanced Materials Inc.


3. Date on which property was transferred is MONTH, DAY, YEAR. The taxable year
for which this election is made is calendar year 2014.


4. Nature of restrictions to which property is subject:


Termination: In the event certain performance criteria are not satisfied or
terminations occur before the vesting date applicable to the Stock, the Stock is
subject to forfeiture.


5. The fair market value at the time of transfer (determined without regard to
any lapse restrictions) of the property with respect to which this election is
being made is $XX.XX per share.


6. The amount paid by taxpayer for said property is $0.00 per share.


7. A copy of this statement has been furnished to Rayonier Advanced Materials
Inc.






Dated: _____________    _____________________
[Employee Name]

-10-
85463301.6